DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Arguments/Remarks filed 5/21/21. Claims 1-23 are pending.

Response to Arguments
Applicant’s arguments, filed 5/21/21, with respect to claims 1-23 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1-23 have been withdrawn. 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Corynen) does not expressly disclose or fairly suggest “wherein each of the regions has a height relative to the inner surface and comprises an outer portion bounded by an outer curved region comprising an outer radius and an inner portion bounded by an inner curved region comprising an inner radius, the outer radius being spaced apart from the outer edge of the diaphragm and the inner radius being spaced apart from the inner edge of the diaphragm” as in claims 1, and similarly in claims 14 and 18.
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654